Title: By Nicholas P. Trist, December 1827
From: Trist, Nicholas P.
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1827]
                            
                        
                        By Nicholas P. Trist
                        [Memoranda on University of Virginia]
                        
                        One of the most prominent evils in the academic institutions of the U. S.—an evil which has already asssumed
                            a very serious attitude in the University of Virginia—is the unnecessary expense indulged in by the students. Without
                            entering into a detailed review of the consequences of this practice they may be briefly considered under two heads:
                            either of them sufficing to show that it ought, if possible, to be checked.
                        First, it enhances, to the degree in which it prevails, the necessary cost of
                            education; and Secondly, it diminishes, in the same degree, the advantages derived from that education. The paradoxical
                            appearance of the first of these positions vanishes when it is considered that, in every institution of the kind, the body
                            of students constitute a society, to the prevailing customs and practices of which every individual who enters it, or
                            thinks himself, under the absolute necessity of, in some measure, conforming. It is a fact,
                            that, in the eyes of a great majority of parents as well as sons, the necessary expenses of an
                            institution are those which are requisite, not for tuition, board, reasonable dress, and pocket=money, but for maintaining
                            the student in, at least, the medium style of living which prevails there: So that every dollar by which this medium is
                            raised or depressed practically encreases or diminishes the necessary cost of education; and produces a corresponding effect on the number whose means are competent to purchase
                            it. On the waste of time, and the practices pernicious to study, to health, and to future habits, essentially consequent,
                            with very few exceptions, on all unnecessary expenditure of money by a student, it would be superfluous to dwell for a
                            moment.
                        Supposing that it be deeemed expedient to restrict the expenses of students, the first thing which occurs is
                            the necessity of fixing some limit which they will not be allowed to exceed. This limit may be fixed either absolutely, or open to extension for extraordinary purposes. If in the latter way, then it may
                            either be left to the discretion of parents to determine the purposes for which it may be proper to extend the prescribed
                            limit, or those purposes may be specified by the University. But, on this subject, the discretion of the parent would, in
                            practice, be that of the Son: so that the allowance of any encrease at all would be
                            inconsistent with any restriction whatever. It may be assumed therefore that, if there be a restriction, the purposes for
                            which it will be allowed to exceed it, must be specified by the University: in which case, it becomes a question, what are
                            the purposes for which an extraordinary expense may be necessary or harmless? Two of these occur at once: the procuring of
                            comforts and attendance in sickness; and the purchase of books not absolutely requisite, in which a student may indulge to
                            an indefinite extent without either of the ill consequences considered above.
                        A regulation on this subject presupposes therefore a precise statement of,
                        I. The necessary expenses of a student,
                        Which may be classed as follows,
                        1. Expenses common to all students: such as board, lodging, dress*, fire, light, &c
                        *The expense of dress may be regulated either, 1. By leaving the nature of his dress to the student’s option,
                            and fixing the greatest sum which he shall be allowed to expend thereon; or, 2. By fixing the nature of the dress. From
                            the difficulties attached to the execution of the former, the latter would probably prove the most effectual. The
                            establishment of a dress in which every student should, at all times, appear, both within and without the precincts, would
                            alone, confine the annual expense to the cost of one or two suits of the uniform. For economy, the essential quality in a
                            uniform is cheapness; for the satisfaction of students--neatness; and for some other good consequences attending uniform
                            dress--conspicuousness. Perhaps no dress would combine a greater portion of these qualities, than pantaloons and
                            frock-coat of gray broad-cloth, together with the cap which the students have already adopted. There is a manufactory of
                            gray cloth some where in the eastern states, from which the cadets at West point were furnished in my time, at I think
                            less than five dollars a yard. Now probably much lower. Mr Ticknor’s late publication (p. 33)
                            contains the following passage. "[ ] on comparing the answers, it was found that hardly two persons were
                            agreed on any one point, and that there was a great majority against any material change. A considerable
                            number, perhaps nearly all, were in favor of requiring the students to wear an uniform dress, and of making some attempt
                            to reduce the expenses of those who set a bad example of extravagance."
                        2. Expenses proper to particular students: such as tuition, cost of subjects for dissection, if it be laid on
                            the students &c.
                        II. The discretionary expenses of a student. i. e. The extreme sum, over and above the necessary
                            expenses, which the student is allowed to expend at his discretion. (of course, even in the expenditure of this sum, his
                                discretion will not extend to the infringement of any of the regulations).
                        III. Of the purposes for which expenditures over and above the preceding, are allowed.
                        These preliminaries being settled, the end in view and the means of attaining it, may be taken into
                            consideration.
                        The end in view is--To prevent students from transcending, in their expenses, except for certain specified purposes, a
                            fixed sum.
                        To arrive at this end, the first step is, to ascertain what are the requisites to a student’s being enabled
                            to do this. These requisites are,
                        I. That he be furnished with a greater sum, by his parent, guardian, &c
                        II. That he be furnished, on credit, with,
                        1. articles of consumption
                        2. Money, the representative of those articles.
                        These being indispensable requisites, and at the same time the only ones, the end in view, stated with
                            precision and in detail amounts to this,
                        I. To prevent that a student be furnished by his parent, guardian, &c with a greater sum than is
                            allowed by the regulations.
                        2. To prevent that a student be furnished, on credit, with
                        1. Articles of consumption.
                        2. Money.
                        I will consider these ends separately.
                        1. To prevent that students be furnished by their parents, guardians, &c, with more money than they
                            are allowed to expend.
                        One means of effecting this, is by annexing such consequences to extravagance, as parents, &c, will
                            be fearful of subjecting their sons, &c, to the risk of incurring. For this purpose, see scheme of Law, A.
                        But, it may happen that parents be placed in the alternative either to exceed the prescribed allowance, or to
                            let their sons want for necessaries; even such as are indispensable to their continuance at the University. To prevent the
                            occurrence of this alternative is therefore among the means of attaining the end now under consideration. It can happen
                            only when the student has already received the permitted allowance; and, having expended it, still finds an additional
                            expenditure indispensable. This--if the calculation of necessary and proper expenses, spoken of above, be accurate--can
                            arise from no other cause than his having made an improvident use of the money entrusted to him; than which nothing is
                            more common: indeed it is an almost inevitable consequence of the manner in which students are generally supplied with the
                            money attended for their annual support. A youth who probably has never before had over five dollars at one time in his pocket, has as
                            many hundred put into it, and, in this condition, is sent a journey of several hundred miles to enter some college. Now,
                            under these circumstances, there are fearful odds against his reaching college without having got rid of one half of his
                            yearly supply and acquired tastes and ideas of extravagance which will ensure his having run through the other half,
                            before the first quarter is out. So far as my own experience and observation go, I am convinced that exceptions to this
                            course are far more rare than examples of it. I lately heard from a gentleman of Baltimore a curious instance of it, in an
                            intended student of this University; who, about a month after the story was told me, arrived here. The youth was from the
                            country, somewhere in Pennsylvania. On his way here, he stopped for a day or two in Baltimore: a day which prolonged
                            itself into a week—a month. At last, he found himself without the means of proceeding: a friend of his father’s gave him a
                            fresh supply, and had repeated his supply, when my informant left Baltimore. This is an extreme case: But, in some degree
                            or other, improvidence and the thousand evils of extravagance, await every boy who is intrusted with his annual supply:
                            the money is his own, and he is totally without experience to preserve it from that
                            imperceptible melting to which it is subject; he unconsciously fritters it away, and, in so doing, acquires tastes and
                            lays the foundation of habits, from which he would have remained exempt, if he had never had the money to squander. A
                            detailed statement of the tendencies of this single evil to defeat every one of the objects comprised in the term
                            education, and to blast the prospects of the best disposed youth, would startle one who had not had occasion to notice
                            them.
                        It would check this evil, to keep parents accurately informed of the sums that must be paid on entrance*; to
                            exact rigorously the payment of these sums; and to recommend the division and remittance of allowances for discretionary
                            expenses, in quarters or other fractions. To enable parents to comply with these recommendations, and to facilitate the
                            transmission of money, it may be questioned how far a treasurer would prove a useful
                            functionary to the University.
                        * At present, the Hotel keepers expect one half of the board in advance. Thus making it depend
                            on their discretion, or rather on the desire, so natural to them, to conciliate, whether the student shall or shall not
                            pay. If he does not, this adds fifty dollars to the discretionary fund in possession. Would it
                            not be well to exact this payment in advance, through the proctor; as in regard to the professors’ fees? A rule that no
                            One shall be received as a boarder without the proctor’s ticket, would, on the one hand, be very serviceable to the hotel
                            keepers; and, on the other, serve to prevent them from entertaining persons who are not students.
                        II. To prevent that students be furnished, on credit, with either articles of consumption or money.
                        Of all sources of extravagance and its concurrent evils, the practice of dealing on credit is, at the same
                            time, the most fruitful, and, as now established, the least within the control of parents. Around every college that I
                            have heard of in the U. S., this is the regular and established mode of dealing, in all the stores frequented by students.
                            It is part of their system to give credit indiscriminately to all: indeed, so far from experiencing any difficulty in
                            involving himself, the student is constantly beset by every imaginable temptation and facility by which he may be led to
                            open an account. This once done, his debt swells apace; and at the end of the session his father receives a letter
                            informing him that the expenses of his son have doubled, tripled or quadrupled the sum at which they had been calculated.
                            To be sure, neither in Law nor in honor, is the parent bound to meet the improvident contracts into which his son has been
                            thus systematically led; but, from the ideas which prevail on this subject among the young men of the country, he is bound
                            to fulfill them: an obligation which many a parent of the present day has felt to his cost, and to the retrenchment of the
                            comforts of the rest of his family. At West=point, where not only the students were under close restrictions, but the only
                            store keeper of the place was, in a measure, under the supervision of the government of the academy, I recollect hearing a
                            wild young Virginian--not a whit wilder however than a hundred others then at the institution--observe that, to get him
                            away the ensuing vacation, his father would have to sell a negro or two. It is needless to enlarge upon the effects of
                            this practice, both in raising the cost and diminishing the value of an education. Even if it were deemed expedient to
                            allow parents an unlimited discretion on the subject of the expenses of their sons; it would still be important, if
                            possible, to keep those expenses within the regulation of parents, by keeping their sons out of debt. I will therefore
                            proceed to the means which have occurred to me for doing so. They are,
                        1. To deter students from taking credit, or Borrowing money. (see scheme of Law B)
                        2. To deter others from giving them credit, or lending them money. (see scheme of Law C)
                        Constituent parts of a Penal Law.
                        1. A Definition of the commission or omission prohibited.
                        2. A Designation of the person to whom it is prohibited.
                        3. A Definition of the ill consequence, or Punishment, annexed.
                        1. A definition of the change of state which shall be made to follow:
                        2. A designation of the object or person who shall experience that change of state:
                        4. Provisions for ensuring that the Punishment do attend the commission or omission in question.
                        1. A definition of the belief or knowledge of the comn or omn which shall exist precedent to the creation
                            of the consequence.
                        2. A designation of the person or body in whom that belief or knowledge shall exist.
                        3. A designation of the person or body who shall or may create the consequence.
                        4. Provisions for ensuring that he or they be able to execute it.
                        5. Provisions for ensuring that, when any evidence of the prohibited comn or omn do exist, it shall be
                            brought to the knowledge of the person or body designated by Law as those in whom the requisite precedent belief shall
                            exist.
                        Scheme of Law (B.).
                        To deter students from taking credit or Borrowing money.
                        1. Dealing on Credit, at any place, or for any article, whatever; Borrowing money. (a)
                        2. Students of the University of Virginia. (b)
                        3. 1. Reprimand--Suspension--Expulsion, at the discretion of the faculty. (c)
                        2. The offending student.
                        4. 1. A knowledge founded on any apparent expenditure inconsistent with the prescribed limit, or such other evidence as the
                            faculty may, on a separate and abstract consideration thereof, deem sufficient. (c)
                        2. The Faculty.
                        3. The Faculty.
                        4. __________
                        5. It is hereby made the duty of every Professor to report formally to the
                            Faculty, at the next ensuing meeting of that body, any evidence of a violation of this Law which may come under his
                            notice. (d)
                        (a). If there be exceptions, in favor of any place, or any article,
                            which may be thought expedient, they may be here introduced.
                        (b). If there be any School, or other class, whom it is judged expedient to except, they may be here designated.
                        (c). Or such others as may be thought proper.
                        (d). Would not this prove a useful provision in relation to every act that is prohibited?
                        (e). Taking for granted that no student is supplied from home, with money beyond the prescribed limit—on this supposition,
                            another evidence of an infraction of this Law, would be the practice of frequenting places of expensive entertainment,
                            such as taverns, oyster houses, confectionaries, &c.
                        Scheme of Law (C.).
                        To deter inhabitants of the neighborhood of the University from Lending money, or giving credit, to the
                            students thereof.
                        1. Lending money--to any individual having his name entered on the books of the University of
                            Virginia as a Student thereof. Furnishing on credit, to any such individual,
                            a<ny> article of consumption whatever; whether of clothing, of eating, of drinking, or of ought other kind.
                            (a)
                        2. All persons whatever living within ______ miles of the University.
                        3. 1. Forfeiture of the amount of Money lent, or Credit given.
                        2. The individual from whom either of the acts aforementioned has proceeded. Or, where <an>
                            individual was, at the time of the commission of either of those acts, in the service of a retail dealer in any article of
                            consumption, then, this retail dealer himself.
                        4. 1. A belief founded on such evidence as the Court may deem applicable to the act in question and suffer to go before the
                            Jury. Among which evidences, shall be the following: The testimony of the Student in relation to whom the law is supposed
                            to have been infringed; The testimony, either parol or by affidavit,
                            of the Parent or guardian of such Student. (b).
                        2. A Jury.
                        3. The same as already established in relation to other offences incurring Forfeiture.
                        4. [bracketed with 3]
                        5. It is hereby made the duty of the Faculty of the University of Virginia to make, on the
                            <first> day of each session of the Charlottesville Superior Court, a written communication to the Commonwealth’s
                            attorney, of whatever evidences may have come to their knowledge, of infractions of this Law.
                        (a) Or with such modifications, in relation to certain articles, as books, medicine &c, as may be
                            thought expedient.
                        (b) Note that this proviso violates the principle testis in propria causa &c.
                        The common objection to Laws of this kind, that their only effect is to enhance the prices of things, will
                            not lie against this; because, even if its effect were entirely confined to the raising of
                            prices, it would be desirable to produce it. The object in view is twofold: 1. To prevent extravagant
                            expenditure; 2. To prevent students from purchasing pleasures inconsistent with the objects for which they come to the
                            University. Now, admitting, that the former cannot possibly be prevented; that
                            there be, for each Student, a certain extent to which, in despite of every obstacle, he will run in debt: Still, do we attain <the> second of our objects, exactly in
                            proportion as the price of every thing is enhanced. The Cash prices of things--and with cash,
                            for necessaries we may assume that every Student is furnished, or that he
                            ought not to be at the University--such a law could not possibly <have?> the effect of raising; and the higher credit prices could be raised, the better. Supposing
                            that there be, for every Student, an amount of credit expenditure which he will
                            incur; that the fewer fine coats, glasses of cordial, bowls of punch &c, he gets for it, the
                            better; both for himself and for the University.
                        I omit scheme of Law (A), because so nearly resembling (B)—which would answer for it, by the substitution of
                            a new No 1.Would not a law be replete with good tendencies, which should prohibit Students from leaving the
                                precincts, except with the written permission of one of their professors, during Class hours? This alone would prevent
                                a great deal of idling: gallanting ladies, & lounging visits to shops of all descriptions. Pursuits in which
                                a great many lose much time, although they would not think it a hardship to be debarred from them, but, on the contrary, be
                                glad of a regulation protecting them from the temptation.
                        [deliberate new page]1. The expendiency of establishing a school of gymnastics.Considered as a part of mental education, the claims of gymnastic exercises to
                                a place in every institution which professes to bestow such education, will scarcely require a second thought, except
                                from the few privileged individuals who, having received from nature such a physical constitution as takes care of
                                itself under any circumstances, have thus enjoyed an exemption from the grievous evils consequent upon the neglect of
                                those powers of body between which & those of mind there exists so intimate a connexion. After neglecting the
                                education of his body, no man of ordinary constitution has attempted to impose on his mind vigorous &
                                continued labor, without being soon brought to bewail the absence of that healthy tone & energy in the former
                                which he then discovers to be essential to a similar haleness & elasticity of the latter.But viewed in its more proximate effects; in the light of a part of the discipline or economy of the University, without reference to
                                its consequences on the future character of the youth who have received their education there, a regular system of
                                gymnastics strikes me as most valuable. It affords, within the precincts, more effectually, and in less time than any
                                other mode, that relaxation from mental labor which the feelings always impell us to seek, somewhere &
                                somehow. It affords this relaxation by administering, in the form of exercise, that haleness of body which keeps off
                                the languor & listlessness to which the baneful recreations now in vogue so effectually contribute, and which
                                in their turn serve to unfit those suffering under them for any thing else than those baneful pastimes.In Germany, the systematic culture of the bodily powers, of the seeds of health & manly vigor
                                & energy, has long been established as an essential branch of education: an opinion that is rapidly
                                establishing itself throughout England, where very numerous professors of the art are already at work. In our own
                                country, (at Harvard University, & in Boston), two establishments for the purpose have arisen within the last
                                six months. For its effect in Germany, let any one consider the character of the German youth, as depicted in the late
                                accounts of those portions of the empire where education is most attended to; let him read the article ’Prussia’ in
                                No of the Edinbro’ review. There he will see that one of the most efficient of the cooperators with the
                                great minister Von Stein, in the noble work of regenerating his country, was the professor of gymnastics Jahn: of whom
                                it is said that ’no man in Prussia had such a predominant influence over the national youth, or so great a share of
                                popularity.’ There he will recognise, in the youth of a race and climate so dissimilar, the same elasticity of
                                character, the same energy of body & of mind, which once excited his admiration in the greek compound; and
                                which probably in them, was caused, in great measure, by the gymnastic training that constituted the recreation of
                                their statesmen, their scholars & their philosophers. Mr Ticknor once mentioned to me the number of hours
                                that a german student & a german professor would devote to labor: I forget what it was; but it nearly passed
                                the bounds of credibility. I could not understand where men of ordinary constitution could find the stamina to support
                                them under it.**Since writing the foregoing, it has occurred to me to look into a No of the Westminster review which is
                                in the house, to see whether there it does not contain something on the subject. Accordingly I found an article of
                                three pages that shows the important stance the subject is assuming in England.2. A provision against students’ fleeing from the laws of the land.Besides the general good effect of inculcating the duty & necessity of obedience to the laws of
                                their country, a scholastic law making it criminal for any student, after due notice, to evade the visit of an officer
                                of justice, would enable the visitors to avail themselves, in the government of the Uny, of the laws of the land.For instance, a law, by the visitors, enabling the faculty to publish a notice
                                requiring every student, or any particular student, to keep in his dormitory during certain hours; & annexing
                                a penalty to the infraction of the command, would enable the courts to obtain evidence of the gaming which prevails to
                                such an extent among the students, and which must either be broken up itself, or break up the institution.A measure of this kind, attempted by the faculty at a former court, drew upon them a great deal of
                                exasperation from both students & the public; and, I think, justly. No moment could have been selected so well
                                calculated to bring upon this ordinance all the odium which so justly attaches to ex post facto laws. Managed as it
                                was, the students considered it as a piece of consummate & useless ’treachery’; and there was one general burst
                                of indignation against it. Whether there was, or was not, cause for this feeling, it is at any rate, the part of
                                wisdom to avoid calling such into existence; and I am convinced that this would not have come forth, if the students
                                had received timely notice of the liability. Now that mismanagement has attached an odium to the subject, it may be
                                more difficult to reconcile them to it.3. Expediency of entrusting as little discretionary, & as little law-making, power as
                                possible to the faculty; & confining their functions to those of an executive of
                                rules of conduct prescribed by the visitors.Without reference to the particular characters of its members, their close contact with the students
                                predisposes the faculty to exercise all power given to them on the spur of the moment, without rule, and for the
                                indulgence of temper & pique. But with reference to these characters, this danger
                                becomes still more imminent. In the dispositions of several of the gentlemen, there is found a degree of childish
                                temper & vanity truly mortifying, & which from their qualifications in other respects, a fair
                                presumption would suppose them exempt from. An esprit de corps in the students, arraying them against the faculty, is
                                not to be wondered at: but a similar feeling of puerile hostility on the part of professors is matter of astonishment
                                & mortification. Yet, I am convinced that such exists in the breasts of some of the professors, that it has
                                had too much share in their conduct towards the students, & that the effects of it are to be found in the
                                feelings of the latter.4. Suspension of Students.From the want of proper places in which to pass his exile, suspension & the consequent exclusion
                                from the precincts of the Uny, is a most serious calamity to the student on whom it falls. By driving him to a
                                charlottesville tavern, it throws him into the very center of every thing that he ought most sedulously to be shielded
                                from; and this, at a moment when the feelings of perversity, desperation & indifference to the consequences of
                                his conduct, so apt to come upon a boy under disgrace, peculiarly predispose him to fall into the most dissipated
                                & care killing courses. A single week spent under the influence of such a complication of unpropitious
                                circumstances, may suffice to turn a lad from a good to an evil course, and plant in him the germs of the most ruinous
                                habits. On its present footing, I am satisfied that much more evil than good results from Suspension; and that it
                                calls loudly for remedy: the student ought either  be forced to go home, (a thing in many cases impossible &
                                in almost all very inconvenient) or suffered to remain within the Uny. This punishment is
                                conducted in a very different manner at Harvard, & has very different consequences.5. Expediency of getting the legislature to extend to the University, the gaming laws as to taverns.By the existing laws, gaming in private houses, (& the Uny is
                                considered such), to be penal, must have occasioned the loss of a particular sum: whereas, in a tavern, the mere act
                                is so, without reference to losses or gains. A moment’s reflexion will show that it is next to impossible to obtain
                                evidence from bystanders of the loss of any particular amount. For instance, if the players merely take the precaution
                                to use counters, it may happen that there be fifty eye witnesses, and not one of the fifty know the amount lost
                                & won.6. Pro rector.I have noticed a mention of this officer in reference to some of the Universities of Europe; and as it
                                appears that the office of Rector is almost altogether honorary & visitatorial, it
                                is probable that his nominal substitute is, in reality, the efficient rector. Will not the Uny now require some such
                                officer? Who has the time, whose residence is sufficiently near, to attend to the thousand minutiae which occupied the
                                late Rector?7. Resident head to the institution.Even as a merely executive body, it has several times struck me that the faculty are very much in want of
                                a head. There is too much individuality, independence on each other, &
                                irresponsibility in the professors. Each one seems to do, in relation to any act committed by the students, what to
                                him seems proper, or rather what his feelings of the moment prompt. One runs after the students, & bawls at
                                them and takes hold of them; like a pedagogue towards a, b, c, children and this, the man who, in
                                reference to his qualifications as professor it would, in my opinion, be
                                more difficult to replace than all the rest of the faculty put together. Another watches them, and
                                pounces out on them, with an exclamation of triumph; such as might proceed from a hide and go seek
                                lad. Another, in common with two or three more, assumes possession of a room in which to
                                lecture, in the rotunda: a building which the contractors have not  completed, & which they have for months
                                been hurried to complete. Disturbed by the noise of a workman in some adjacent part of the building, the professor
                                undertakes to require him to stop during his lecture (as, no doubt, those who succeed would
                                like to do, during theirs): the mechanic refers to his employer, who, of course, cannot
                                consent to interrupt his work; and this refusal occasions a dispute &c &c &c.
                                And, all this who is on the spot to repress, and to set to rights? Who is the officer to superintend & command
                                the proctor & janitor. Are they to be subject to the direction of every professor individually? Is the proctor
                                to expend the funds of the institution for desks, tables, alterations &c, at the requisition of any professor?
                                Supposing that the students be confined to the premises: who is to sign permits for
                                absence &c &c?Would not a small addition to the salary of professor be a sufficient compensation for the discharge of
                                the duties commonly pertaining to the office of President? And would not the making of it annually elective by the
                                faculty remove the most important objections to the office?8. Regulations for the Library.These are much wanted, I believe. See the enclosed of Harvard University.9. Prescribing time when professors must employ assistants.Some of the classes have already risen to nearly a hundred; and still no assistants are heard of. Will
                                not cupidity carry this abuse beyond bounds unless the visitors interfere? How is it possible for one man, on the ordinary system, to attend properly to a class of 100? To give them much
                                instruction, in either languages or mathematics, for instance<,> especially when the students come so
                                ill prepared.10. Strong tendency in the faculty to usurp powers; & to act as if not only the government of the students, but
                                the direction of the institution had been committed to them.Numerous instances of this have come to my knowledge. Instance the ordaining of a vacation, after a
                                petition for one had, if I mistake not, been addressed to the proper authority & not acceded to. Thus throwing
                                the students into a state of liberty without their parents having any notice of it. Again, the examination! Apart from the truly great advantages of examinations: whence did the faculty derive authority
                                to ordain this, and announce it to the world? Besides, if it had been decreed by proper authority, is the close of a
                                course the time for announcing an examination? Thus timed, is it not apt to be considered as treacherous; and viewed in the false light of an ex post facto punishment,
                                directed against those who have been remiss?11. Confining students to the precincts, except at certain hours. This may be done to a very useful degree, even
                                without any enclosure.I have here thrown upon paper some ideas that have occurred to myself & been suggested by others in my
                                presence, in relation to abuses & reforms at the University
                            
                                
                            
                        
                    